PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                              No. 00-4616
RENE R. BONETTI,
              Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                              No. 00-4653
RENE R. BONETTI,
               Defendant-Appellee.
                                        
           Appeals from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                        (CR-99-270-DKC)

                      Argued: November 2, 2001

                      Decided: January 10, 2002

  Before NIEMEYER and LUTTIG, Circuit Judges, and Frank J.
   MAGILL, Senior Circuit Judge of the United States Court of
      Appeals for the Eighth Circuit, sitting by designation.



Affirmed in part and reversed in part by published opinion. Judge
Luttig wrote the opinion, in which Judge Niemeyer and Senior Judge
Magill joined.
2                     UNITED STATES v. BONETTI
                             COUNSEL

ARGUED: Paul F. Kemp, LAW OFFICES OF PAUL F. KEMP,
P.A., Rockville, Maryland, for Appellant. Mythili Raman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee. ON
BRIEF: Steven M. Dettelbach, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


                              OPINION

LUTTIG, Circuit Judge:

   Appellant Rene R. Bonetti challenges his convictions and sentence
for conspiracy to harbor an illegal alien, in violation of 8 U.S.C.
§ 1324(a)(1)(A)(v)(I), and harboring an illegal alien, in violation of 8
U.S.C. § 1324(a)(1)(A)(iii). The United States cross-appeals the dis-
trict court’s refusal to award restitution to Bonetti’s victim under the
Mandatory Victim Restitution Act. For the reasons that appear, we
affirm Bonetti’s convictions and sentence, but reverse the district
court’s judgment denying restitution.

                                   I.

   Rene Bonetti and his wife moved to the United States from Brazil
in 1979, and brought Hilda Rosa Dos Santos with them to be their
domestic servant. J.A. 208-09. From September 1979 to April 1998,
Dos Santos worked for the Bonettis in the United States and lived in
their home. Although the Bonettis helped Dos Santos obtain a visa
and passport, Rene Bonetti kept Dos Santos’ passport in his posses-
sion while she was in the United States. Id. at 210. Bonetti renewed
Dos Santos’ visa a few times, but did not renew it again after it
expired in 1984. Id. at 211. From that point on, Dos Santos lived in
the Bonettis’ house as an unlawful alien. Dos Santos was illiterate and
did not speak or understand any English; she spoke only Portugese.
Id. at 206.

   For almost nineteen years, Dos Santos worked for the Bonettis in
slavery-like conditions. Dos Santos performed arduous labor for
                      UNITED STATES v. BONETTI                       3
many hours a day, never receiving payment for her work. In addition,
her living conditions were deplorable, and Bonetti’s wife physically
abused Dos Santos on numerous occasions.

   Each day, Dos Santos began work between 6:00 and 7:00 am, con-
tinued working until 10:00 pm, and remained "on call" to serve the
Bonettis well into the night, sometimes as late as 1:00 am. J.A. 260-
61. As part of her chores, Dos Santos cleaned the Bonettis’ house
every day. Id. 451-52. Once a week, Dos Santos washed the inside
and outside of the Bonettis’ windows. Id. at 256. Dos Santos also per-
formed outdoor work such as shoveling snow, id. at 253-57, raking
leaves, id. at 453, walking the Bonettis’ dog, id. at 351, and washing
the Bonettis’ three cars, id. at 254. When the Bonettis needed a new
gas pipeline, Dos Santos spent four days digging a ditch for the pipe-
line with a pick ax. Id. at 258-60.

   Although there were many empty rooms upstairs in the Bonettis’
$250,000 home, Dos Santos was forced to live in a basement room
with no windows or bathroom. J.A. 247. The Bonettis forbade Dos
Santos from using their showers; she could bathe only by carrying
pails of water downstairs to a tin tub in the basement. Id. at 236-46.
Bonetti also installed a padlock on his refrigerator to keep Dos Santos
from using it. Id. at 262.

   From the time Dos Santos arrived in the United States, Bonetti’s
wife violently abused her, sometimes as often as once a day. J.A. 220-
21. At first, Bonetti’s wife would hit Dos Santos with her closed fist,
but later switched to beating Dos Santos with a shoe. Id. at 221-22.
The beatings were so frequent that Dos Santos was unable to recall
the first time she was hit. Id. at 222-23. In addition to these routine
beatings, there were other, isolated incidents of abhorrent abuse. On
one occasion, when Bonetti’s wife did not like the way Dos Santos
had prepared her soup, she threw the scalding hot soup in Dos Santos’
face with a spoon, burning her. Id. at 225. On another occasion, Mrs.
Bonetti pulled out clumps of Dos Santos’ hair, causing her head to
bleed, because she did not like the way Dos Santos was washing the
Bonettis’ dog. Id. at 231-32.

  Dos Santos suffered further injuries while working for the Bonettis.
One day, Dos Santos cut her leg when cleaning up broken pieces of
4                        UNITED STATES v. BONETTI
glass in the Bonettis’ house, and her leg became infected. J.A. 265-68.
Bonetti purchased gauze and ointment for Dos Santos, but did not
take her to the doctor for over a year, even though the wound wors-
ened. Id. at 266-67. When finally taken to a doctor, Dos Santos was
diagnosed with osteomyelitis and spent four days in the hospital. Id.
at 561, 564. The infection healed, but left a large scar on her leg. Id.
at 268.

   Dos Santos also developed a cantaloupe-sized tumor in her stom-
ach during her time in the Bonettis’ house. She asked Bonetti to take
her to a doctor, J.A. 275-76, but he refused. Ultimately, it was deter-
mined that the tumor was a benign uterine fibroid. But by the time
that Bonetti finally did take Dos Santos to the doctor, a hysterectomy
was needed to remove the tumor. Id. at 614.

   Throughout these nineteen years, Bonetti falsely told Dos Santos
that he was paying her wages into a bank account. J.A. 263. When
Dos Santos asked if some of her "wages" could be paid directly to
her, Bonetti refused to give her anything. Id. at 273. Not once did Dos
Santos receive payment from the Bonettis for her work.

   Based upon these facts, Rene R. Bonetti was charged with, and
convicted of, conspiracy to harbor an illegal alien, in violation of 8
U.S.C. § 1324(a)(1)(A)(v)(I), and harboring an illegal alien, in viola-
tion of 8 U.S.C. § 1324(a)(1)(A)(iii). The jury found that Bonetti’s
conspiracy and harboring were "for the purpose of commercial advan-
tage or private financial gain" under 8 U.S.C. § 1324(a)(1)(B)(i), and
that "during and in relation to" the conspiracy and harboring Bonetti
"cause[d] serious bodily injury . . . to, or place[d] in jeopardy the life
of, a[ ] person" within the meaning of 8 U.S.C. § 1324(a)(1)(B)(iii).1
    1
    Title 8, U.S.C. § 1324(a)(1)(B)(i), provides that, "in the case of a vio-
lation of subparagraph (A)(i) or (v)(I) or in the case of a violation of sub-
paragraph (A)(ii), (iii), or (iv) in which the offense was done for the
purpose of commercial advantage or private financial gain," the con-
victed individual shall "be fined under Title 18, imprisoned not more
than 10 years, or both." (Emphasis added).
   Title 8, U.S.C. § 1324(a)(1)(B)(iii), provides that, "in the case of a vio-
lation of subparagraph (A) (i), (ii), (iii), (iv), or (v) during and in relation
to which the person causes serious bodily injury (as defined in section
1365 of Title 18) to, or places in jeopardy the life of, any person," the
convicted individual shall "be fined under Title 18, imprisoned not more
than 20 years, or both." (Emphasis added).
                      UNITED STATES v. BONETTI                        5
Accordingly, Bonetti was sentenced to 78 months imprisonment. J.A.
1271.

  From these convictions and sentence, Bonetti appeals.

                                  II.

   Bonetti first claims that the district court should have entered a
judgment of acquittal on the jury’s finding that he, during and in rela-
tion to his harboring, "cause[d] serious bodily injury . . . to, or
place[d] in jeopardy the life of, any person" under section
1324(a)(1)(B)(iii). Bonetti makes two basic arguments. First, he
asserts that the government failed to show that Bonetti himself
"caused" Dos Santos’ injuries. Second, he claims that the government
failed to show that Dos Santos suffered "serious bodily injury" or that
her life was in jeopardy. For the reasons that follow, we hold that
there was sufficient evidence to support the jury’s finding that Bonetti
violated section 1324(a)(1)(B)(iii).

                                  A.

   Bonetti argues that he did not "cause" the injuries that resulted
from his wife’s physical abuse of Dos Santos because he had no legal
duty to prevent his wife’s actions. Under Pinkerton v. United States,
328 U.S. 640 (1946), however, Bonetti may be held criminally liable
for his wife’s physical abuse of Dos Santos.

   Bonetti does not challenge his conviction for conspiracy to harbor
an unlawful alien, and the indictment charged both Bonetti and his
wife as co-conspirators. J.A. 13. Accordingly, Bonetti’s conspiracy
conviction makes him liable for all substantive offenses of his cocon-
spirator that are both reasonably foreseeable and in furtherance of the
conspiracy. See Pinkerton, 328 U.S. at 646-47.

   The record clearly demonstrates that Bonetti’s wife’s physical
abuse of Dos Santos was foreseeable to Bonetti. After Bonetti’s wife
pulled out Dos Santos’ hair in clumps, Bonetti came into the room
and saw what had happened, yet left the room without saying any-
thing. J.A. 232. Dos Santos repeatedly complained to Bonetti about
6                      UNITED STATES v. BONETTI
his wife’s abuse, J.A. 234, and Bonetti would respond by telling Dos
Santos to "pray" for his wife, and that some day the abuse would stop.
J.A. 234.

   These acts of abuse were undoubtedly committed in furtherance of
the Bonettis’ conspiracy. The purpose of the conspiracy was to obtain
free labor from Dos Santos, and the physical abuse furthered that con-
spiracy by intimidating Dos Santos from asserting her right to pay-
ment or resisting the Bonettis’ demands that she work. We therefore
conclude that Bonetti may be held liable under Pinkerton for any "se-
rious bodily injury" caused by his wife’s physical abuse.

   Bonetti next claims that he did not "cause" the injuries that resulted
from either Dos Santos’ leg infection or the uterine fibroid because
had no legal duty to help Dos Santos obtain prompt medical care.
Appellant’s Br. at 19-22. Bonetti is correct to note that a breach of a
legal duty, rather than a mere moral command, is necessary to impose
criminal liability for a failure to assist one in need. See Pope v. State,
396 A.2d 1054, 1064 (Md. 1979); see also W. LaFave and A. Scott,
Substantive Criminal Law § 3.3 (1986) ("For criminal liability to be
based upon a failure to act it must first be found that there is a duty
to act — a legal duty and not simply a moral duty.").

   Under the extraordinary facts of this case, it is apparent that Bonetti
did have a legal duty to help Dos Santos get prompt medical care.
Although Dos Santos was not a member of Bonetti’s family, Dos San-
tos lived under the same roof as Bonetti for almost fifteen years, and
her illegal status, illiteracy, ignorance of English, and lack of money
rendered her completely dependent upon Bonetti for her well-being
and survival. Dos Santos was as helpless and as dependent on Bonetti
as a child living in his house would have been. See State v. Miranda,
715 A.2d 680, 687 (Conn. 1998) (finding a duty to protect live-in girl-
friend’s child from abuse); Davis v. Commonwealth, 335 S.E.2d 375
(1985) (upholding the conviction of a woman for involuntary man-
slaughter in the death by starvation and exposure of her elderly
mother, who lived in the same house); see also 1 W. LaFave and A.
Scott, Substantive Criminal Law § 3.3(a) ("[I]f two people, though
not closely related, live together under one roof, one may have a duty
to act to aid the other who becomes helpless.").
                       UNITED STATES v. BONETTI                       7
   Most importantly, Bonetti created a circumstance of forced depen-
dency by Dos Santos through his own conduct of retaining Dos San-
tos’ passport in his possession, refusing to renew her visa after it
expired, and refusing to pay her for her work.

   For these reasons, we conclude that Bonetti may be held criminally
liable for "causing" the injuries to Dos Santos’ leg and stomach
through his failure to seek prompt medical care.

   Bonetti’s reliance on Fabritz v. Traurig, 583 F.2d 697, 700 (4th
Cir. 1978), in which we held unconstitutional a child abuse conviction
where the defendant waited for eight hours before seeking medical
care for her daughter, is misplaced. The defendant in Fabritz had no
criminal mental state at all, as the record was "utterly bare of proof
of a consciousness of criminality." Id. The defendant in Fabritz com-
mitted a mere "error of judgment," and there was "no awareness of
wrongdoing on [her] part." Id. Here, by contrast, a reasonable jury
could infer a criminal mens rea from Bonetti’s neglect for Dos San-
tos’ health. There was ample evidence to suggest that Bonetti’s reluc-
tance to take Dos Santos to a doctor was the result of a desire to
conceal his crime of harboring an unlawful alien, if not of a criminal
negligence or reckless indifference to Dos Santos’ health. Given that
Bonetti waited more than a year to obtain medical help for Dos San-
tos, J.A. 267, it is impossible to characterize this delay as a mere
"error of judgment," especially since Dos Santos repeatedly asked
Bonetti to take her to the doctor for her stomach problems, J.A. 275-
76, 459, and her leg wound. Id. at 267.

                                  B.

   The remaining issue is whether the injuries that Bonetti "caused"
qualify as "serious bodily injury." Title 18, U.S.C. § 1365(g)(3),
defines "serious bodily injury" as "bodily injury which involves —
(A) a substantial risk of death; (B) extreme physical pain; (C) pro-
tracted and obvious disfigurement; or (D) protracted loss or impair-
ment of the function of a bodily member, organ, or mental faculty."

  A reasonable jury could easily find that Mrs. Bonetti’s physical
abuse, which included beating Dos Santos with a shoe, J.A. 222,
burning her face with hot soup, id. at 224-25, and pulling out her hair,
8                     UNITED STATES v. BONETTI
id. at 230-31, caused "extreme physical pain," which suffices to show
"serious bodily injury" under 18 U.S.C. § 1365(g)(3)(B). Dos Santos
testified that when Bonetti’s wife pulled her hair out, she "pulled it
so violently that my head felt like it just got this big with such pain"
and that it caused her head to bleed. J.A. 231.

   There was also sufficient evidence for a jury to find that Dos San-
tos’ leg infection and stomach tumor caused "serious bodily injury."
Bonetti claims that the government’s medical testimony was insuffi-
cient to show that Dos Santos suffered serious bodily injury or that
her life was in jeopardy from either the leg wound or the stomach
tumor. However, Dos Santos herself testified about the "very bad"
pain caused by her stomach tumor, J.A. 270, 275, and that her leg
infection "would hurt a lot." From this testimony, a reasonable jury
could well conclude, beyond a reasonable doubt, that Dos Santos suf-
fered "extreme physical pain" as a consequence of Bonetti’s pro-
longed failure to obtain prompt medical attention for Dos Santos.

  The district court properly denied Bonetti’s motion for judgment of
acquittal, and we affirm the jury’s finding that Bonetti "cause[d] seri-
ous bodily injury . . . to, or place[d] in jeopardy the life of" Hilda
Rosa Dos Santos.

                                  III.

   Bonetti next claims that the district court should have granted his
motion in limine to prevent the government’s medical witnesses from
testifying about the extent of Dos Santos’ leg injury and stomach
problems. Bonetti claims that this evidence was irrelevant under Fed.
R. Evid. 401. We need hardly pause over this claim.

   Evidence is relevant if it has "any tendency to make the existence
of any fact that is of consequence to the determination of the action
more probable than it would be without the evidence." Fed. R. Evid.
401. Evidence as to the extent of Dos Santos’ injuries was unques-
tionably relevant to show that Dos Santos suffered "serious bodily
injury" or that her life was in jeopardy from the leg injury or the
stomach tumor. The district court did not abuse its discretion by
admitting this evidence.
                        UNITED STATES v. BONETTI                           9
                                    IV.

   Bonetti also challenges the length of his sentence, arguing that the
district court improperly departed upward one level from the applica-
ble sentencing guideline range. The district court departed upward
because it found that the duration of Bonetti’s harboring offense (15
years) was "significantly longer than would be in the heartland of har-
boring an unlawful alien," and that this constituted "extreme conduct"
under U.S.S.G. § 5K2.82 and other "grounds for departure" under
U.S.S.G. § 5K2.03. J.A. 1227.

   Our decision in United States v. Rybicki, 96 F.3d 754 (4th Cir.
1996), established a five-step analysis to be used by the district courts
in deciding whether to depart from an applicable sentencing guide-
line. First, a district court must determine the circumstances and con-
sequences of the offense, which determination we review only for
clear error. 96 F.3d at 757. Bonetti does not challenge the district
court’s determination that Bonetti harbored Dos Santos illegally for
almost fifteen years, and we find no clear error.

   Second, the district court must decide whether any of the circum-
stances and consequences appear "atypical" enough to potentially take
the case out of the applicable guideline’s heartland. 96 F.3d at 757.
The district court identified the duration of Bonetti’s offense as a
  2
     "If the defendant’s conduct was unusually heinous, cruel, brutal, or
degrading to the victim, the court may increase the sentence above the
guideline range to reflect the nature of the conduct. Examples of extreme
conduct include torture of a victim, gratuitous infliction of injury, or pro-
longing of pain or humiliation." (Emphasis added).
   3
     "Under 18 U.S.C. § 3553(b), the sentencing court may impose a sen-
tence outside the range established by the applicable guidelines, if the
court finds ‘that there exists an aggravating or mitigating circumstance
of a kind, or to a degree, not adequately taken into consideration by the
Sentencing Commission in formulating the guidelines that should result
in a sentence different from that described.’ Circumstances that may war-
rant departure from the guideline range pursuant to this provision cannot,
by their very nature, be comprehensively listed and analyzed in advance.
The decision as to whether and to what extent departure is warranted
rests with the sentencing court on a case-specific basis."
10                     UNITED STATES v. BONETTI
potentially "atypical" factor, and we do not review the district court’s
identification of these potential factors. Id.

   Third, the district court must classify each factor that could poten-
tially remove a case from the applicable guideline as either: (1) a "for-
bidden" basis for departure; (2) an "encouraged" basis for departure;
(3) a "discouraged" basis for departure; or (4) an "unmentioned" basis
for departure. 96 F.3d at 757. We review de novo this classification
by the district court. Id. The district court classified the duration of
Bonetti’s offense as both "extreme conduct" under § 5K2.8 (an "en-
couraged" factor, see U.S.S.G. § 5K2.1, et seq.) and as a "grounds for
departure" under § 5K2.0 (an "unmentioned" factor). J.A. 1226. We
find no error in the district court’s classification of the duration of
Bonetti’s offense as "extreme conduct," and Bonetti does not chal-
lenge this classification. Prolonging a victim’s pain or humiliation
constitutes "extreme conduct," see U.S.S.G. § 5K2.8, and the fifteen-
year duration of Bonetti’s crime undoubtedly prolonged Dos Santos’
pain and humiliation.

   Fourth, the district court (assuming, as here, that it determined in
step three that the factor is an "encouraged" one for departure) must
determine whether the guidelines have already accounted for the fac-
tor. If the guidelines have not already taken the factor into account,
and if the factor is "encouraged," as is the duration factor in this case,
the factor is usually an appropriate one on the basis of which to
depart. See Koon, 518 U.S. at 93. We review de novo the determina-
tion of whether an applicable guideline already takes a particular fac-
tor into account. See Rybicki, 96 F.3d at 758.

   The district court concluded that the sentencing guideline for har-
boring an unlawful alien, U.S.S.G. § 2L1.1, did not take into account
the duration of the offense. J.A. 1226-27. We see nothing in the text
of § 2L1.1, and Bonetti points to nothing in § 2L1.1, that would
require us to disturb this conclusion. Section 2L1.1 provides adjust-
ments for the number of unlawful aliens harbored, see § 2L1.1(b)(2),
for use of a dangerous weapon, see § 2L1.1(b)(4), and for creating a
substantial risk of death or serious bodily injury, § 2L1.1(b)(5), but
nothing in § 2L1.1 provides an adjustment for the duration of the
offense.
                       UNITED STATES v. BONETTI                        11
   Bonetti, however, claims that one of the adjustment guidelines on
which the district court relied took the duration of his offense into
account. Specifically, Bonetti contends that the district court relied on
the duration of his offense when making a vulnerable victim adjust-
ment under U.S.S.G. § 3A1.1(b)(1).4 J.A. 1192-93. We see nothing in
the record to support this contention. The district court seems obvi-
ously to have based its conclusion that Dos Santos was a vulnerable
victim solely on her lack of education, lack of sophistication, illiter-
acy, ignorance of English, and her "desperate background." J.A. 1192.

   Bonetti seizes on the following two sentences uttered from the
bench in support of his contention: "It was those traits, that combina-
tion of traits that made her especially vulnerable to being harbored
and shielded in the defendant’s home. Staying there for however
many years without pay." J.A. 1192 (emphasis added). We simply do
not believe that this passage can reasonably be understood as indicat-
ing that the district court relied on the duration of Bonetti’s offense
in determining that Dos Santos was a vulnerable victim. The only
plausible reading of this passage is that the incomplete sentence
"[s]taying there for however many years without pay" was merely an
afterthought, descriptive of how Dos Santos was "harbored and
shielded in defendant’s home," not as a recitation or finding of a
"trait[ ] . . . that made her especially vulnerable." This would espe-
cially seem true given that the duration of an offense is logically unre-
lated to "vulnerability." We therefore conclude that Bonetti has failed
to show that the duration of his offense was taken into account by
other guidelines.

   The fifth and final step in the analysis requires the district court to
decide whether a departure, based on these appropriately classified
factors, is in fact warranted. See Rybicki, 96 F.3d at 758. We review
the ultimate departure decision for abuse of discretion, and any fac-
tual determinations underlying this decision for clear error. See id.

   Bonetti contends that the district court abused its discretion in con-
cluding that this case fell outside the "heartland" of the guidelines
  4
   U.S.S.G. § 3A1.1(b)(1) provides: "If the defendant knew or should
have known that a victim of the offense was a vulnerable victim, increase
by 2 levels."
12                     UNITED STATES v. BONETTI
because there was no evidence that fifteen years of illegal harboring
was "atypical" in duration for this offense. We do not believe such
evidence was necessary, however. Because the district court granted
a departure for "extreme conduct" under § 5K2.8, the district court
needed only to find, as it did, that the duration of Bonetti’s offense
prolonged Dos Santos’ pain and humiliation. Thus, we discern no
abuse of discretion in the district court’s conclusion that this case falls
outside the guidelines’ heartland. Accordingly, the district court’s
one-level upward departure was permissible.

                                    V.

  Finally, the government cross-appeals, arguing that the district
court erroneously denied its request for restitution of the wages
Bonetti should have paid to Dos Santos for her work. On this issue,
we disagree with the district court’s interpretation of the Mandatory
Victim Restitution Act (MVRA), 18 U.S.C. § 3663A, and reverse and
remand with instructions to order mandatory restitution for the wages
Dos Santos should have received during the time Bonetti unlawfully
harbored her.

                                    A.

   We first address whether the Mandatory Victim Restitution Act
applies to Bonetti’s sentencing proceeding. 18 U.S.C. § 3663A(c)(1)
states as follows:

     This section shall apply in all sentencing proceedings for
     convictions of, or plea agreements relating to charges for,
     any offense—

          (A) that is—

            (i) a crime of violence, as defined in section 16;

            (ii) an offense against property under this title,
            or under section 416(a) of the Controlled Sub-
            stances Act (21 U.S.C. 856(a)), including any
            offense committed by fraud or deceit; or
                       UNITED STATES v. BONETTI                       13
            (iii) an offense described in section 1365 (relat-
            ing to tampering with consumer products); and

         (B) in which an identifiable victim or victims has
         suffered a physical injury or pecuniary loss.

The district court found that the MVRA did not apply because Bonetti
did not commit a "crime of violence." We disagree.

  Title 18, U.S.C. section 16 defines "crime of violence" as:

       (a) an offense that has as an element the use, attempted
    use, or threatened use of physical force against the person
    or property of another, or

       (b) any other offense that is a felony and that, by its
    nature, involves a substantial risk that physical force against
    the person or property of another may be used in the course
    of committing the offense.

We conclude that Bonetti’s violation of section 1324(a)(1)(B)(iii)
("caus[ing] serious bodily injury . . . to, or plac[ing] in jeopardy the
life of any person" during and in relation to a harboring offense) is
a "crime of violence" under 18 U.S.C. § 16(b). To satisfy section
16(b), the offense must first be a felony. Bonetti’s violation of section
1324(a)(1)(B)(iii) was punishable by up to twenty years in prison;
consequently, it was a felony. See 18 U.S.C. § 3559(a).

   In addition, the felony must, "by its nature, involve[ ] a substantial
risk that physical force against the person or property of another may
be used in the course of committing the offense." (Emphasis added).
The language "by its nature" requires an inquiry into the intrinsic
nature of the crime, not into the facts of the offense as it was commit-
ted in the particular case. See United States v. Aragon, 983 F.2d 1306,
1312 (4th Cir. 1993). Hence, whether Bonetti, in the course of com-
mitting his crime, actually used physical force against Dos Santos is
not relevant to our inquiry. Id.

   We conclude that commission of the section 1324(a)(1)(B)(iii)
offense does entail at least a "substantial risk" that physical force
14                     UNITED STATES v. BONETTI
"may" be used because, in order for section 1324(a)(1)(B)(iii) to be
violated, the defendant must either cause serious bodily injury or
place in jeopardy a person’s life. Although not every violation of sec-
tion 1324(a)(1)(B)(iii) will in fact entail the use of physical force, as
it is possible to cause serious bodily injury or place someone’s life in
jeopardy without actually using physical force, section 16(b) only
requires a substantial risk that physical force may be used in the
course of committing the offense. We believe it self-evident that in
every instance of the criminal harboring of an illegal alien that results
in serious bodily injury or jeopardy to life there exists at least a "sub-
stantial risk" that physical force "may" be used against person or
property, if for no other reason than to ensure that the offense remains
undetected. Indeed, violations of section 1324(a)(1)(B)(iii) are more
likely to entail the use of physical force than other offenses that we
have held constitute "crimes of violence" under section 16(b). See
United States v. Thompson, 891 F.2d 507, 509 (4th Cir. 1989) (point-
ing any loaded or unloaded firearm at a person is a "crime of vio-
lence" under section 16(b), because "common sense" dictates that
there is a "substantial risk" that physical force may be used during
such an offense); Aragon, 983 F.2d at 1313 (attempting to instigate
or assist in the escape or rescue of a federal prisoner is a "crime of
violence" under section 16(b), because of the "potential that, in being
played out, physical force will be exerted against some person or
some property"). And neither of the offenses at issue in Thompson
and Aragon even required, as an element of the offense, that the
defendant cause serious bodily injury to or place in jeopardy the life
of a person.

   For these reasons, we conclude that Bonetti’s violation of section
1324(a)(1)(B)(iii) is a "crime of violence" under section 16(b), and
that the Mandatory Victim Restitution Act is therefore applicable to
Bonetti’s sentencing proceeding.

                                   B.

   Turning to whether Dos Santos is eligible to receive restitution for
her lost wages under the MVRA, 18 U.S.C. § 3663A(a)(1) authorizes
restitution only to the "victim of the offense, or if the victim is
deceased, to the victim’s estate." Section 3663(a)(2) defines "victim"
as follows:
                      UNITED STATES v. BONETTI                       15
    For the purposes of this section, the term "victim" means a
    person directly and proximately harmed as a result of the
    commission of an offense for which restitution may be
    ordered including, in the case of an offense that involves as
    an element a scheme, conspiracy, or pattern of criminal
    activity, any person directly harmed by the defendant’s
    criminal conduct in the course of the scheme, conspiracy, or
    pattern.

There can be no doubt that Dos Santos was "directly and proximately
harmed," not only bodily but otherwise, as a result of Bonetti’s viola-
tion of section 1324(a)(1)(B)(iii), which, as discussed above, is an
offense for which restitution may be ordered. The district court’s con-
clusion that Dos Santos was not a "victim" is simply contrary to the
plain language of the statute.

  The only remaining question is whether the wages Dos Santos lost
should be included in the order of restitution. Section 3663A(b) of the
MVRA states:

    The order of restitution shall require that such defendant

    ...

          (2) in the case of an offense resulting in bodily
          injury to a victim

          ...

            (C) reimburse the victim for income lost by
            such victim as a result of such offense.

18 U.S.C. § 3663A(b) (emphasis added). First, the government must
show that Bonetti’s violation of section 1324(a)(1)(B)(iii) actually
resulted in bodily injury to Dos Santos, and there is no doubt that it
did. As detailed in Section II, Dos Santos suffered physical abuse
from Bonetti’s wife as well as medical injury, all as a result of Bonet-
ti’s criminal conduct.
16                     UNITED STATES v. BONETTI
   Second, the government must show that Dos Santos in fact lost
income as a result of Bonetti’s "offense." The lost income need not
be a result of the "bodily injury" required in section 3663A(b)(2).
Rather, the government need only show that Bonetti’s "offense,"
which resulted in bodily injury to Dos Santos, also resulted in lost
income.

   Bonetti’s violation of section 1324(a)(1)(B)(iii) not only physically
harmed Dos Santos but also deprived her of wages for nearly fourteen
years of work. We do not agree with the district court’s seeming con-
clusion that Dos Santos’ lost income resulted exclusively from Bonet-
ti’s purpose of private financial gain under section 1324(a)(1)(B)(i).
While section 1324(a)(1)(B)(i) may be the most specific prohibition
on the conduct that resulted in Dos Santos’ lost income, that does not
mean her loss did not also result from the other violations of the law
Bonetti committed in the course of harboring Dos Santos. Rather,
each of Bonetti’s harboring offenses resulted in Dos Santos being
kept in slavery-like conditions without pay for nearly fourteen years.

  The district court’s denial of restitution to Dos Santos is reversed
and the district court is hereby directed to order mandatory restitution.

                            CONCLUSION

   The judgment of the district court is affirmed in part and reversed
in part, and the case is remanded with instructions to order Bonetti to
pay restitution to Dos Santos for the wages she should have received
during the time Bonetti unlawfully harbored her.

                   AFFIRMED IN PART AND REVERSED IN PART